McGuire, J.,
concurs in part and dissents in part in a memorandum as follows: I agree with the majority that Supreme Court’s decision to direct a verdict in plaintiffs favor on the issue of defendant-appellant’s vicarious liability for the malpractice of defendants anesthesiologist and surgeon was not erroneous. Unlike the majority, however, I believe we should underscore that this decision was not prudent from the perspective of judicial economy (see Rosario v City of New York, 157 AD2d 467, 472 [1990]), particularly given that the jury was required to resolve issues of fact with respect to the liability of other defendants (see McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 212 [2004, Saxe, J., concurring] [“even where the trial court perceives the facts to be entirely one-sided, the far better course is to leave to the jury the initial determination of the essential factual issues” relating to liability, given that it is the jury’s role to find the facts and the trial court “always has the option of thereafter granting a judgment notwithstanding the verdict”]).
In any event, I am unable to agree with the majority’s punitive damages award. The United States Supreme Court has made clear that “few awards exceeding a single-digit ratio between punitive and compensatory damages, to a significant degree, will satisfy due process” (State Farm Mut. Automobile Ins. Co. v Campbell, 538 US 408, 425 [2003]). And as the Supreme Court immediately went on to state, it had concluded in Pacific Mut. Life Ins. Co. v Haslip (499 US 1 [1991]) “that an award of more than four times the amount of compensatory damages might be close to the line of constitutional impropriety” (State Farm, 538 US at 425).
The award, even as further reduced by this Court, is excessive. Here, appellant was found vicariously liable for conduct constituting medical malpractice committed by others, the defendants anesthesiologist and surgeon, against whom no punitive damages were awarded (see Loughry v Lincoln First Bank, 67 NY2d 369, 378 [1986] [“punitive damages can be imposed on an employer for the intentional wrongdoing of its employees only where management has authorized, participated in, consented to or ratified the conduct giving rise to such damages, or deliberately retained the unfit servant” (citation omitted)]). The wrongdoing of the anesthesiologist and surgeon, moreover, was not intentional. Also, the punitive damages were awarded for conduct by appellant other than the conduct that forms the basis for his vicarious liability (i.e., facility operated with reckless disregard for health and safety of patients). Without question, the conduct for which punitive damages were *473awarded was reprehensible. But a “defendant’s dissimilar acts, independent from the acts upon which liability was premised, may not serve as the basis for punitive damages” (State Farm, 538 US at 422-423).
In light of appellant’s failure to object at trial that punitive damages could not be awarded as a matter of law, we need not and should not decide that issue now (Nelson v Times Sq. Stores Corp., 110 AD2d 691, 691 [1985], appeal dismissed 67 NY2d 645 [1986]). The punitive damages award, however, should be reduced substantially.